DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 15 December 2021 have been entered. Applicant’s amendments have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 13 May 2021 except where noted below with regards to the limitations of claim 18 which have been incorporated in new claims 20-21. The limitation of “interface” remains interpreted under 35 U.S.C. 112(f). Claims 2 and 17-18 are cancelled. Claims 19-22 are added. Claims 1, 3-8, 16, and 19-22 are pending in this action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface in claims 19 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “an average cluster size” and “a maximum cluster size”. There is insufficient clarity in this limitation of the claim, specifically regarding what is being referred to as a cluster. At present, this limitation is interpreted as referring to an average size and a maximum size of the clusters of adjacent white pixels.
Claim 21 recites the limitations “an average cluster size” and “a maximum cluster size”. There is insufficient clarity in this limitation of the claim, specifically regarding what is being referred to as a cluster. At present, this limitation is interpreted as referring to an average size and a maximum size of the clusters of adjacent white pixels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (U.S. 20130300919 A1) in view of CK Electronic (“Skin-Glossymeter GL 200”), further in view of Biferno (US Patent No. 5530650).
 teaches an accessory device (Optical assembly 16, Fig. 1A; Optical assembly 17, Figs. 5-6; Calibration tool 70, Figs. 8-9; Calibration tool 80, Figs. 10A-10B; Calibration tool 90, Fig. 11) for an image-capturing device (Fig. 1A—mobile device 12) for capturing a skin image of a subject’s skin (Paragraph 0058—an imaging apparatus may be configured for use in imaging skin surfaces; Paragraphs 0079-0081—the system may be used for imaging of the skin to provide data on skin type and condition; Paragraph 0084—the optical enhancement systems of Figs. 1-14 may be used in skin imaging; Claim 11—apparatus may be configured to facilitate imaging of a skin surface), wherein the image-capturing device has a light source (Flash 24, Fig. 1A) and an image sensor (Camera 22, Fig. 1A) that are adjacently positioned on or within a surface of the image-capturing device (Camera 22 and Flash 24 are positioned adjacently on mobile device 12, Fig. 1A), wherein the accessory device comprises a tubular member (Releasable optical assembly 16 includes a cylindrical housing 40 which may extend to speculum 18, Figs. 1A-1B and 4; spacer 45, Fig. 8; tube 96, Fig. 11; Claim 11—a cylindrical tube having a proximal end comprising an attachment surface) comprising a first opening at its first end configured to surround (Proximal end of cylindrical housing 40 surrounds camera 22 and flash 24, Figs. 1A-1B and 4; proximal end of spacer 45 surrounds camera 22 and flash 24, Fig. 8; Calibration tools may comprise openings for illumination and imaging such as openings 95 and 98, Fig. 11), when the accessory device is detachably mounted to the image-capturing device (Paragraph 0041—the accessory may be coupled to the mobile device via various removable means such as clip-on coupling, slide-on, snap-on, or adhesives), the light source and the image sensor included in the image-capturing device (Camera 22 and flash 24 included in mobile device 12, Figs. 1A-1B), the tubular member further comprising a second opening at its second end (Aperture 19, Figs. 1A-1B and 4; Tube aperture 58, Fig. 3; distal opening of spacer 45, Fig. 8; Imaging aperture 98, Fig. 11; Claim 11—the cylindrical end having an open distal end extending away from the device) configured to surround a skin portion (Claim 11—the open distal end configured to surround a skin surface to enable skin imaging).
nd Image includes an LED light source and two light collecting sensors positioned adjacently), wherein the device comprises a tubular member comprising a second opening at its second end configured to surround a skin portion (1st and 5th images show the probe being pressed to the skin so the portion including the light source and sensors surrounds a skin portion ), and first and second mirrors arranged within the second end of the tubular member (2nd image includes two mirrors), wherein the first mirror is arranged to reflect light emitted by the light source towards the skin portion (2nd image shows light reflected from the LED toward the skin portion) and the second mirror is arranged to reflect light reflected from the skin portion towards the image sensor (2nd image shows light reflected from the skin portion toward the second mirror, which reflects that light toward a sensor). CK Electronic additionally teaches that the device may be a standalone device, connectable to a system, or a wireless probe (Fields of Application).
It would have been obvious to one having ordinary skill in the art at the time of filing that the second end of the tubular structure of Fletcher may be replaced by the second end of the tubular member of CK Electronic via a simple substitution. It may further be seen that since a first end of the tubular member of CK Electronic contains a light source and a light sensor, combination with Fletcher would allow the light source and light sensor of the external device to replace those at the first end of CK Electronic with no effect on the function of the device. As such, it would have been obvious to one having ordinary skill in the art at the time of filing to combine via simple substitution the system of Fletcher with the device taught by CK Electronic in order to predictably improve the ability of the device to measure additional skin parameters such as skin reflectance or gloss.

The combination of Fletcher, CK Electronic, and Biferno could thus be seen to teach the device as described in claim 1, wherein Fletcher teaches the use of a separate image-capturing device including an adjacent light sensor and light source and a detachably mountable accessory device for skin imaging comprising a tubular member, and wherein CK Electronic teaches first and second mirrors arranged within the second end of a tubular member, wherein the first mirror is arranged to reflect light emitted by a light source toward a skin portion and the second mirror is arranged to reflect light reflected by the skin toward a light sensor, and wherein Biferno teaches each of the first and second mirrors is provided with one or more markers that are detectable in images taken by the image sensor, and wherein the one or more markers of the first and second mirrors are the same or different.

Regarding claim 7, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1. Fletcher additionally teaches an image-capturing device including a light source for emitting light and an image sensor for receiving light and generating an image (Camera 22 and flash 24 included in mobile device 12, Figs. 1A-1B; Paragraph 0040—an image is generated by a camera of the mobile device; Paragraph 0044—accessory is configured to allow the mobile device’s LED flash to illuminate).
Regarding claim 8, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 7. Fletcher additionally teaches the imaging device further comprises a processor for processing the image to determine a skin parameter of the skin portion (Paragraph 0014—images can be viewed and analyzed on the mobile device; Paragraph 0073—the method 200 may be implemented within a software module or application for execution on a processor of the wireless device; Software image analysis and/or diagnosis 210, Figs. 15).
Regarding claim 16, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1. CK Electronic additionally teaches wherein the first mirror is configured to reflect light from the light source to illuminate the skin portion at a first angle and the second mirror is configured to reflect, towards the image sensor, light having an angle of incidence that is equal to the first angle (The Measuring Principle—LED emittance occurs at 60 degrees, reflection is measured at 60 degrees; 2nd  image shows that the first and second mirror are configured to reflect light at the skin and to reflect light from the skin to the image sensor at the same angle).

Regarding claim 22, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 19. Fletcher additionally teaches wherein the interface comprises a wired or wireless communication interface (Image transmission 206, Fig. 15; Paragraph 0073-0075—the image may be transmitted through two-way optical data transmission in real-time to a secondary device such as a computer…transmission inherently must be either wired or wireless).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, CK Electronic, and Biferno as applied to claims 1, 3, 7-8, 16, 19, and 22 above, and further in view of Ikemoto (U.S. 20150156298 A1). 
Regarding claim 4, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1, including the tubular member including a second end having contact with a skin portion. However, none of Fletcher, CK Electronic, and Biferno teach the device further comprises a hydration sensor for detecting skin hydration, said hydration sensor being arranged at or within the tubular member at its second end to contact the skin portion when the second end of the accessory device is pressed against the skin. Ikemoto teaches a hydration sensor for detecting skin hydration (Paragraph 0053—skin-condition measurement sensor 4 is a moisture sensor for sensing moisture content of skin; 
Regarding claim 5, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1, while Ikemoto teaches the remaining limitations of the accessory device of claim 4. However, none of Fletcher, CK Electronic, and Biferno teach a hydration sensor comprising a base, an electrode mounted on the base and a guidance mechanism for controlling the electrode pressure on the skin. Ikemoto teaches the hydration sensor comprises a base (Electrodes 4A/4C, sensor 4 constitutes a base. Fig. 2), an electrode mounted on the base (Paragraph 0054—a pair of electrodes is used for calculating moisture content) and a guidance mechanism for controlling the electrode pressure on the skin (Paragraph 0048—portable terminal 1 includes a case 2, where the measurement sensor is accommodated in a cavity of the case). The case constitutes a guidance mechanism as it would provide some level of control over the electrode pressure on the skin. It would require to touch the skin with a certain amount of pressure to ensure contact with the electrodes of the sensor within the cavity of the case. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the accessory device taught by Fletcher, CK Electronic, and Biferno with the hydration sensor of Ikemoto in order to predictably improve the ability of the device to accurately measure a skin parameter, by giving the device the ability to distinguish a parameter such a gloss from the hydration level of the skin while also providing some physical guidance for a minimum amount of pressure needed to use the 
Regarding claim 6, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1, while Ikemoto teaches the remaining limitations of the accessory device of claim 5. However, none of Fletcher, CK Electronic, and Biferno teaches an audio interface for input of an input audio signal, in particular from the image-capturing device, provided to the electrode and for output of an output audio signal captured by the electrode in response to the input audio signal, in particular to the image-capturing device. Ikemoto teaches an audio interface for input of an input audio signal (Interface unit 405, Fig. 19), in particular from the image-capturing device, provided to the electrode and for output of an output audio signal captured by the electrode in response to the input audio signal, in particular to the image-capturing device (Paragraph 0155—interface unit is connected to the earphone jack and includes a skin-condition measurement circuit and audio circuit, where the audio circuit is designed to process signals representing sound). It would have been obvious to one having ordinary skill in the art to combine the accessory device taught by the combination of Fletcher, CK Electronic, and Biferno with the audio interface of Ikemoto in order to predictably allow for an easy connection between an accessory device and a common imaging device such as a phone (Paragraph 0001 of Ikemoto describes the device as usable with several kinds of portable terminals including a phone) which would allow for signal transmission between the hydration sensor of the accessory and the imaging device. 
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, CK Electronic, and Biferno as applied to claims 1, 3, 7-8, 16, 19, and 22 above, and further in view of Sakai (JP 2013033017 A). 
Regarding claim 20, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 8. Fletcher additionally teaches that an image may be analyzed for a skin parameter which may th image additionally shows where gloss values may be calculated). As such, it may be seen that within the combination of Fletcher, CK Electronic, and Biferno, the processor of the imaging device or the external device taught by Fletcher may be used to analyze skin gloss and calculate a gloss score indicating an amount or character of skin gloss. 
However, none of Fletcher, CK Electronic, and Biferno specifically teaches the gloss score is based on two or more parameters selected from a group of parameters consisting of an amount of white pixels, an amount of clusters of adjacent white pixels, an average cluster size, and a maximum cluster size. Sakai teaches a surface inspection apparatus for inspecting surface properties of an object (Technical field) which may relate to the gloss on the surface of the object (Claim 5). In particular, Sakai teaches a white pixel specifying unit (unit 701a, Fig. 30) for identifying a plurality of white pixels in an image (White pixel specifying unit 701a description) and a graphic specifying unit (Unit 702a, Fig. 30) for identifying groups of a plurality of adjacent white pixels (Figure specifying unit 702a description) which may be used to judge the surface texture of the object (Claim 3). 
As such, the combination of Fletcher, CK Electronic, and Biferno with Sakai may then utilize the amount of white pixels or the amount of groups of adjacent white pixels in order to judge the surface of a skin portion, such as in determining the gloss score. It would have been obvious to one having ordinary skill in the art at the time of filing to combine Fletcher, CK Electronic, and Biferno with the teachings of Sakai in order to predictably allow for objectively calculated measurements of skin gloss which would 
Regarding claim 21, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 19. Fletcher additionally teaches that an image may be analyzed for a skin parameter which may include dryness or roughness, which may be seen as components of skin gloss (Paragraph 0079). CK Electronic additionally teaches the skin parameter comprises skin gloss (Advantages of the skin glossymeter—the tool measures gloss especially on skin) and may be used to calculate a gloss score indicating an amount or character of skin gloss (Technical data—the device measures gloss in ‘glossymeter units’, which may be seen as a gloss score; the 6th image additionally shows where gloss values may be calculated). As such, it may be seen that within the combination of Fletcher, CK Electronic, and Biferno, the processor of the imaging device or the external device taught by Fletcher may be used to analyze skin gloss and calculate a gloss score indicating an amount or character of skin gloss. 
However, none of Fletcher, CK Electronic, and Biferno specifically teaches the gloss score is based on two or more parameters selected from a group of parameters consisting of an amount of white pixels, an amount of clusters of adjacent white pixels, an average cluster size, and a maximum cluster size. Sakai teaches a surface inspection apparatus for inspecting surface properties of an object (Technical field) which may relate to the gloss on the surface of the object (Claim 5). In particular, Sakai teaches a white pixel specifying unit (unit 701a, Fig. 30) for identifying a plurality of white pixels in an image (White pixel specifying unit 701a description) and a graphic specifying unit (Unit 702a, Fig. 30) for identifying groups of a plurality of adjacent white pixels (Figure specifying unit 702a description) which may be used to judge the surface texture of the object (Claim 3). 
As such, the combination of Fletcher, CK Electronic, and Biferno with Sakai may then utilize the amount of white pixels or the amount of groups of adjacent white pixels in order to judge the surface of .
Response to Arguments
Applicant’s arguments, see page 5 of applicant's remarks, filed 15 December 2021, with respect to the rejection of claim 17, which has been incorporated into claim 22, under 35 U.S.C. 112(b) have been fully considered and are persuasive.  As a result, no rejection under 35 U.S.C. 112(b) has been applied to claim 22.
Applicant's arguments, see page 5 of applicant's remarks, filed 15 December 2021, with respect to the rejection of claim 1, which has been incorporated into claims 20-21,  have been fully considered but they are not persuasive. While claim 18 has been cancelled and the limitation of “wherein either processor…” has been amended, the limitations regarding “an average cluster size” and “a maximum cluster size” have not been amended in the newly added claims 20-21 and no argument has been provided for overcoming this rejection without amending the limitations. As a result, claims 20-21 are rejected under 35 U.S.C. 112(b) as indefinite.
Applicant’s arguments, see page, filed 15 December 2021, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biferno as described above in this action.
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection which does not rely on any reference (C+K or MicroCaya) applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/